[Cite as State v. Hitchcock, 127 Ohio St. 3d 1201, 2010-Ohio-4980.]




          THE STATE OF OHIO, APPELLANT, v. HITCHCOCK, APPELLEE.
       [Cite as State v. Hitchcock, 127 Ohio St. 3d 1201, 2010-Ohio-4980.]
Motion for reconsideration granted, order reversing judgment of the court of
        appeals vacated, and judgment of the court of appeals affirmed.
(No. 2009-1580 — Submitted September 28, 2010 — Decided October 19, 2010.)
       APPEAL from the Court of Appeals for Lake County, No. 2008-L-032,
                                     2009-Ohio-4447.
                            ON MOTION FOR RECONSIDERATION
                                   __________________
        {¶ 1} On August 17, 2010, this court reversed in part the judgment of the
court of appeals in this case on the authority of State v. Bodyke, 126 Ohio St. 3d
266, 2010-Ohio-2424, 933 N.E.2d 753, and remanded the cause to the trial court
for further proceedings. In re Sexual Offender Reclassification Cases, 126 Ohio
St.3d 322, 2010-Ohio-3753, 933 N.E.2d 801, ¶ 34.
        {¶ 2} Appellant has filed a motion for reconsideration of the court's
order of August 17, 2010.
        {¶ 3} The motion for reconsideration is granted. The portion of the
court’s August 17, 2010 order reversing the judgment of the court of appeals and
remanding the cause to the trial court is vacated, and the judgment of the court of
appeals is affirmed.
        BROWN,      C.J.,    and    PFEIFER,    LUNDBERG        STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                   __________________
        Charles E. Coulson, Lake County Prosecuting Attorney, and Teri R.
Daniel, Assistant Prosecuting Attorney, for appellant.
                               ______________________